Russell, C. J.
The court did not err in sustaining the general demurrer and in dismissing the petition.
(а) If either of two innocent persons must suffer, he who put it within the power of a third person to cause the injury must be the loser.
(б) Where the bona fide purchaser of a note given by the maker thereof in part payment of the purchase-price of land, though the latter fact does not appear on the face of the note, accepts said note by mere delivery from the payee without guaranty or any written indorsement of any'kind, the lien in favor of the original vendor of the land who has given a bond for title to the vendee of such land is extinguished so far as the same might affect subsequent purchasers of such land without notice, or persons advancing money as loans under a deed ’ given to secure the payment thereof.
(c) Where one buys a note given for the purchase-money of land, and the transfer of title to the note is effected by mere delivery, and thereafter the payee of the note conveys such land by deed to a third person, who in turn conveys title to still another person as security for his indebtedness, and such grantee named in the security deed has no knowledge or notice of the probable interest of the purchaser of the note or of his claim of lien based upon the ground that the note was given for a portion of the purchase-price of the land, the rights of the grantee in the security deed are superior to the lien of a judgment thereafter rendered in favor of the holder of the note, although in such judgment a lien upon the land in question was adjudged in favor of the purchaser of the note. Neither of the grantees in the security deed being parties to the suit in which the judgment was obtained, their rights would not be affected thereby, unless it was made -to appear that they knew of the rights of the transferee and holder of the note. .